department of the treasury internal_revenue_service washington d c ‘oivbign oec ull dollar_figure e it er ral th xxxxx xkxxk xox legend taxpayer a xxxxx company c xxxxx individual d xoxxxx irax xokkk date year year xxxx xxxxx amount n xkxxk xxxxk dear xxxxx yearé xxx this is in response to your letter_ruling request dated date as amended and supplemented by correspondence dated date submitted on your behalf by your authorized representative for a walver of the 60-day rollover requirement contained in sectian d of the internal revanue code code the folowing facts and representations are made under penalties of perjury in ‘support of your ruling_request as with every other payment of amount n from ira x yoox page taxpayer a age maintains ira x a traditional individual_retirement_arrangement ira with company c in year taxpayer a bagan receiving fram ira x one payment af amount n per month an arrangement that was intended to satisfy tha requirements of code sec_72 tx2ka iv as a series of substantially_equal_periodic_payments on date following a consolidation of ira x from five mutual funds with five different account numbers ta an ira with a single account number one additional payment of amount n was disteibuted from ira x company c deposited this additional payment directly into taxpayer a's checking account when taxpayer a bacame aware of the additional payment and brought it to the attention of individual d a financial advisor and registered_representative with company individuat d informed taxpayer a that although company c had distributed an additional payment to taxpayer a no action had to be taken by company c or by taxpayer a taxpayer a relied upon this advice taxpayer a retained the additional payment and took payments of amount n into gross_income for the year taxable_year one payment more than the monthly payments of amount n he had received every year for each of the four years immediately prior to year in year ‘taxpayer a learned that the advice individual d had provided him and upon which taxpayer a had relied was erroneous he immediately contacted individual d company c conducted an intemal investigation which concluded that individual d had given taxpayer a incorrect advice to date the additional payment remains in the checking account into which company c deposited it based on the facts and representations presented in thie letter you request that ihe servica waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of the additional payment of amount n from ira x sec_408 of the code provides that except as otherwise provided in seclion d any amount_paid or distributed out of an jra shall be included in gross_income by the payee or distibutee as the case may be in the manner provided under sec_72 of the code sec_408 dx of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d does not apply to any amount_paid or distrinuted out of an ira to the individual for whose benefit the ra is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual tecelves the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan olher than an xkiok page ira for the benefit of such individual not later than the g0 day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includibie in gross_income determined without regard to sec_408 4x3 sectlon d of the cade provides that sec_408 does not apply to any amount described in sec_408 recaivad by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 dx3 a from an ira which was not inckidible in gross_income because of the application of sec_408 dx3 saction d 3xd of the coda provides a similar 80-day rollover period for partial rollovers sec_408 of the code provides that tha secretary may waive the day requirement under sec_408 3xa and d d where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 dx3 i the information presented demonstrates that taxpayer a falled to accompish timely roliover of amount n because he relied upon erroneous advice from a financial advisor regarding en error committed by a financial_institution the funds distributed from ira x have remained deposited in taxpayer a's checking account revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3x the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whather the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of tha cada the service hereby weives the 60-day rallover requirement with respect to the distribution of the additional payment af amount n from ira x in year taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n back into fra x provided ail other requirements of sec_408 dx of the code except the 60-day requirement are met with respect fo amount n such contribution will be considered a roilever contribution within tha meaning of sec_408 xxx page this culing is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to whether tha payments from ira x to taxpayer a constitute substantially_equal_periodic_payments within the meaning of code sec_72 t 2kaxiv further no opinion is expressed as to whether the extra payment by company c to taxpayer a or the exercise of this waiver of the day rollover period by taxpayer a would cause a modification of substantially equel periodic_payments within the meaning of code sec_72 1x4 finally no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of elther the code or regulations which may be applicable thereto this ruling aesumes thal ira x satisfies the qualiticatian requirements of sec_408 of the code at all times relevant to this transaction ‘this ruling is directed only to the taxpayer who requested it section kk3 of the code provides that t may nol be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at -xxxxx please address all correspondence to se t ep ra t4 ook or by fax at sincerely yours eehinn enchant xxxxx acting manager employee_plans technical group 0g xxxxk yok xook enclosures deieted copy of ruling letter notice of intention lo disclose
